Citation Nr: 0820075	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-41 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1982 and from July 1982 to July 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disorder, a cervical 
spine disorder, and depression. 

The veteran testified before the Board sitting in Washington 
D.C. in April 2008.  A transcript of the hearing is 
associated with the claims file. 

The issues of service connection for lumbar and cervical 
spine disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The veteran's depressive disorder manifested not earlier than 
August 2000, many years after service, and is not related to 
any aspect of service including radiation exposure. 

CONCLUSION OF LAW

The criteria for service connection for depression have not 
been met.  38 U.S.C.A. § 1110, 1131, 1112 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.3-0, 3.309, 3.311 (2007).   

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided correspondence in August 2003, December 
2003, and May 2004 that addressed the notice elements except 
the criteria for assignment of a rating and effective date, 
which was not provided until July 2006, after the initial 
decision on the matter.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, the error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical treatment records and examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran stated in a July 2003 claim and at an April 2008 
Board hearing that he served on active duty in the U.S. Air 
Force from January 1978 to July 1986 with duty at three Air 
Force Bases as an aircraft armament system technician.  

There is no copy of any official record of service such as a 
Record of Separation or Discharge (DD-214) or any other 
personnel records in the file.  The claims file contains an 
internal VA record that showed the two periods of enlistment 
as noted in the introduction.  Despite multiple requests by 
the RO to the National Personnel Records Center (NPRC), the 
only other records obtained were the veteran's dental records 
showing that he received military dental care from 1978 to 
1986 at three Air Force Bases.  In 1984 and 1985 he was 
assigned to the 474th Aircraft Generation Squadron and was 
monitored as part of a reliability program associated with 
nuclear weapons.  This program includes weapons handlers and 
maintenance technicians but also includes other military 
occupations such as security, administrative, and 
communications personnel.  As the remainder of the service 
medical records has not been recovered, there are no records 
of physical examinations or medical treatment.  Therefore, 
the Board concludes from the limited evidence of record that 
the veteran was on active duty from January 1978 to July 1986 
with a possible short break between enlistments and that his 
duties involved some type of direct or support work on 
aircraft.  He was qualified physically and mentally for duty 
in some capacity related to nuclear weapons for at least the 
latter portion of his service.  

The veteran contends that his depressive disorder first 
manifested in service as a result of exposure to radiation.  
Specifically, he stated in his July 2003 claim and in the 
April 2008 hearing that he handled nuclear weapons, witnessed 
detonations and air delivery of weapon shapes in a test area, 
and was exposed to aircraft radar emissions.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation- 
exposed veterans.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Board notes that non-ionizing 
radiation such as electromagnetic radiation from aircraft 
radar is not for consideration under these criteria. 

Under the first method of service connection based on 
ionizing radiation exposure, a "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean on 
site participation in a test involving the atmospheric 
detonation of a nuclear device or several other activities 
not evident in this case.  It does not include exposure to 
low level radiation associated with handling nuclear weapons 
or exposure to non-ionizing radiation.  Regardless, 
psychiatric illnesses including depression are not among the 
diseases for which this method is applicable.  38 C.F.R. 
§ 3.309 (d)(2).  Furthermore, the Board finds that the 
veteran's report of witnessing nuclear weapons detonations is 
not credible because no atmospheric tests of nuclear weapons 
occurred on U.S. Air Force test ranges during the veteran's 
period of service.  

Under the second method of service connection, psychiatric 
illnesses are not listed as "radiogenic diseases."  
38 C.F.R. § 3.311 (b)(2).  Therefore, this method is not 
applicable.   The Board will evaluate the claim under the 
criteria for direct service connection under 38 C.F.R. 
§ 3.303 to determine if the veteran's current depressive 
disorder first manifested in service or is related to any 
aspect of service including radiation exposure. 

VA outpatient treatment records showed that the veteran began 
receiving primary care at a VA clinic in September 1998.  
There were no symptoms, examinations, or treatment for any 
psychiatric disorder until August 2000 when a primary care 
examiner noted the veteran's reports of sleeplessness and 
anxiety related to stress at work.  The examiner prescribed a 
sleep aid.  In September 2000, a VA clinical psychologist 
conducted a more detailed examination and diagnosed reactive 
depression due to work stress.  The same month a VA 
psychiatrist noted the veteran's reports of feelings of 
depression over the previous six to nine months with symptoms 
of irritability, insomnia, weight gain, and difficulty with 
concentration and decision making.  The psychiatrist noted 
that the precipitating factor was the poor relationship 
between the veteran and his work supervisor.  He also noted 
that the veteran had received no previous psychiatric 
treatment and had no history of psychoses or mania.  None of 
the mental health examiners noted any reports by the veteran 
or observed any symptoms related to any aspect of service.  
The record does not show regular follow-up examinations or 
individual or group therapy. 

In May 2003, a VA physician's assistant noted that the 
veteran had appeared for a routine primary care appointment 
and stated that he felt suicidal because he had lost his job.  
He reported that he had not taken medication for depression 
for over a year.  A psychiatric nurse noted the veteran's 
reports of auditory hallucinations, increased depressed mood, 
insomnia, and poor concentration.  A psychiatrist noted 
similar symptoms that he attributed to the veteran's 
financial difficulties.  In a follow-up examination one month 
later, the psychiatrist noted that the veteran had been 
visiting his mother in the hospital daily following her 
recent stroke.  The veteran started participating in group 
therapy. 

In July 2003, a primary care provider noted that the veteran 
expressed anger because he was in pain caused by physical 
disorders.  The record shows that he was being treated for 
diabetes, hypertension, and the residuals of back and neck 
surgery.  A primary care provider also noted that the veteran 
screened positive for post-traumatic stress disorder (PTSD) 
because he reported having been in combat, been attacked, 
witnessed a natural disaster, been in a bad accident, and had 
seen people killed.  No details of the events were noted, and 
the veteran was never subsequently diagnosed with PTSD. 

In October 2003, a private clinical psychologist evaluated 
the veteran's mental status for the Social Security 
Administration.  The psychologist noted the veteran's reports 
of having experienced depression "on and off" for his 
entire life.  He reported that his job in service was combat-
related and that he experienced flashbacks and nightmares 
about his mother and "military stuff" including seeing a 
buddy killed in an explosion.  There was no notation of when 
and where the event took place or whether it was real or 
imagined.  The veteran further reported that he had severe 
symptoms in 2000 related to a hostile working environment.  
Since that time, the veteran reported that he received VA 
mental health care and medication, worked in a series of 
jobs, and cared for his mother who had suffered several 
strokes.  The psychologist noted symptoms including depressed 
mood, insomnia, lethargy, pessimistic outlook, helplessness, 
and suicidal ideation and indicated that the veteran 
experienced anger and frustration related to his mother's 
health.  The psychologist also noted that the veteran's 
depression and physical pain impaired his employability but 
did not state that the two disorders were related.  The 
psychologist diagnosed major depressive disorder without 
psychotic features and noted that the disorder was related to 
the mother's illness, inadequate social support, financial 
problems, and unemployment.  The psychologist also indicated 
"rule out" PTSD but that such diagnosis was not warranted 
because there was inadequate detail regarding the traumatic 
experiences.  

In May 2004, a VA clinical psychologist noted that the 
veteran had run out of medications but continued to 
experience depression related to his mother's illness, 
martial conflict, and cervical pain.  However, he diagnosed 
depression related to unemployment.  

In an April 2008 Board hearing, the veteran stated that while 
working as an aircraft weapons loader and witnessing tests at 
Nellis Air Force Base he began to experience mood swings, 
anxiety, and depression.  He stated that he sought treatment 
at the base hospital and that he had been removed from the 
reliability program and from duties on the flight line.  The 
veteran did not discuss back pain as a reason for depression.  
In response to a request by the RO, a representative of the 
base hospital stated in an undated letter that there were no 
records of the veteran's treatment at his facility.  

The Board concludes that service connection for depression is 
not warranted because the disorder first manifested in August 
2000, many years after service.  The Board acknowledges that 
few service medical records and no personnel records have 
been recovered and that there is a heightened obligation to 
seek all available evidence relevant to the veteran's 
service.  However, the Board concludes that there is 
sufficient evidence of record to decide this claim.  

The Board reviewed the extensive actions taken by the RO to 
obtain service medical records, summarized in a formal 
finding dated August 10, 2007.  The Board concludes that 
further action to obtain service medical records would likely 
be futile.  The Board also notes that requests were made to 
search the files of three specific military medical 
facilities for treatment on dates provided by the veteran and 
negative responses were received.  Service personnel records 
would not likely assist in the evaluation of this disorder 
because the veteran did not state that he underwent a medical 
evaluation board or received a medical discharge, actions 
that would appear in personnel records.  Furthermore, any 
actions to temporarily remove the veteran from the 
reliability program, if mentioned in personnel records, would 
not likely include specific medical information.  The Board 
assigns somewhat less probative value to the veteran's 
statements at his hearing that he was removed from duties due 
to depression because it is contrary to a statement in his 
July 2003 claim that the removal was a result of back pain 
and associated medication.  

The Board notes that prior to July 2003, all mental health 
examiners noted no reports from the veteran of any symptoms 
related to service and concluded that his depression was 
related to workplace discord with his supervisor, his 
mother's poor health, and financial difficulties.  Examiners 
in July 2003 and October 2003 noted the veteran's reports of 
combat-related symptoms.  In the April 2008 hearing, the 
veteran reported witnessing nuclear weapon detonations.  The 
Board finds these statements are not credible as there were 
no combat operations or nuclear detonations during the 
veteran's service.  Other references to stress related 
activities in service were vague and lacked probative value.  
None of the examiners diagnosed post-traumatic stress 
disorder or attributed any symptoms of depression to events 
in service based on these reports.  On two occasions, 
examiners noted lumbar or back pain among many other factors 
of his depression.  However, the comments were isolated with 
the great weight of analysis directed to workplace stress, 
mother's illness, and financial difficulties.  The veteran 
did not discuss back pain as a cause for his depression at 
his hearing.  

Although the Board is remanding claims for service connection 
for lumbar and cervical spine disorders for additional 
development, the Board concludes that the great weight of 
competent medical evidence is that the veteran's depressive 
disorder did not manifest in service and is not related to 
any aspect of service including radiation exposure or 
secondary to spinal disorders but rather to domestic and 
workplace stress that emerged not earlier than 2000.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression is denied.  

REMAND

In the opinion of the Board, additional development of the 
claims for service connection for lumbar and cervical spine 
disorders is necessary. 

The file contains extensive private medical records 
associated with a worker's compensation claim for the 
veteran's workplace spinal injuries in 1992, 1995, and 1996.  
None of the examiners noted a history of previous spinal 
injuries in service.  

However, as previously discussed, service personnel records 
including a DD-214 have not been requested or obtained from 
government sources.  The Board notes that the veteran's power 
of attorney, VA Form 21-22, contains a note that a copy of 
the DD-214 was provided to the Nevada Department of Veterans 
Affairs.  Although the veteran was unable to recall the unit 
to which he was assigned, dental records show that he was 
assigned to the 474th Aircraft Generation Squadron while 
serving at Nellis Air Force Base in June 1986 and July 1986 
when he reported back injuries while working with aircraft 
ordnance.  Personnel qualification records, evaluations, 
reliability program records, and squadron sick call and 
operations logs  may indicate the specific nature of the 
veteran's duties and whether he was involved in any 
maintenance or ordnance accidents during his military 
service.  

The Court held that the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold. McLendon, 20 Vet. 
App. at 83.

In this case, the veteran's lay statements of injury to the 
lumbar and cervical spine are consistent with his contended 
military occupation.  As such, the Board finds that a VA 
examination is necessary to adjudicate these claims.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center or other appropriate 
agency the veteran's service personnel 
records and sick call and operations logs 
from the 474th Aircraft Generation 
Squadron in June 1986 and July 1986.  
Associate any records obtained with the 
claims file. 

2.  Request a copy of the veteran's 
Record of Separation and Discharge, Form 
DD-214, from the Nevada Department of 
Veterans Affairs.  Associate any records 
obtained with the claims file.

3.  Schedule the veteran for an 
examination of his lumbar and cervical 
spine by an appropriately qualified VA 
physician. Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the physician an 
opinion whether any current disability is 
at least as likely as not (50 percent or 
greater possibility) related to back 
injuries in service.  The physician 
should comment on whether the veteran's 
workplace injuries after service were 
made more severe as a result of any 
previous injury in service.  

4.  Then, readjudicate the claim for 
service connection for lumbar and 
cervical spine disorders.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


